—Order, Supreme Court, New York County (Richard Lowe, III, J. ), entered August 1, 2000, which denied defendant-appellant’s motion for a change of venue, unanimously affirmed, without costs.
*435The motion, based on the convenience of material witnesses, was properly denied for failure to identify the witnesses whose convenience is of concern, explain how they will be inconvenienced were venue to be retained here, and describe the nature of their anticipated testimony and how it is material to the issues in the case (see, Cardona v Aggressive Heating, 180 AD2d 572). We reject defendant’s argument that a controlling body of law in this Department uniformly changes venue in transitory actions upon a presumption that they should be tried in the county where they arose. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.